MEMORANDUM *
Joseph Reyes Ramirez appeals his conviction, pursuant to a guilty plea, of two counts of bank robbery and one count, under 18 U.S.C. § 924(c), of brandishing a firearm during and in relation to a bank robbery. He argues that the district court abused its discretion in denying his motion to withdraw the plea. Ramirez also contends that his 189-month prison sentence violates his rights under the Sixth Amendment. We affirm his conviction and sentence.
The district judge did not apply the wrong standard in denying Ramirez’s motion to withdraw his guilty plea; he determined that Ramirez failed to provide a “fair and just reason” to withdraw it. See Fed. R.Crim. P. 11(d)(2)(B). Further, because the record fails to support Ramirez’s claim that his judgment was impaired by anti-epileptic drugs at the time he entered the plea, the district judge did not abuse his discretion in denying the motion. Finally, the mandatory minimum seven-year sentence under 18 U.S.C. § 924(c) does not violate Ramirez’s rights under the Sixth Amendment. See United States v. Dare, 425 F.3d 634, 639-41 (9th Cir.2005).
Accordingly, Ramirez’s conviction and sentence are AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.